Case: 21-40423     Document: 00516256339         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 28, 2022
                                  No. 21-40423
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Arcadio Ceron Munoz, also known as Compa, also known as
   Pastuso,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:12-CR-295-6


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jesus Arcadio Ceron Munoz, federal prisoner # 26387-078, moves for
   leave to proceed in forma pauperis (IFP) on appeal. The district court denied
   his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) and



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40423       Document: 00516256339          Page: 2   Date Filed: 03/28/2022




                                     No. 21-40423


   also denied his motion to reconsider that ruling. Ceron Munoz contends that
   the district court erred in denying compassionate release and reconsideration
   because (1) the court relied on the policy statement in U.S.S.G. § 1B1.13 and
   also relied on 18 U.S.C. § 3553(a) in assessing his entitlement to
   compassionate release and (2) the conditions at his facility with respect to
   COVID-19 coupled with his debilitating chronic illnesses warrants
   compassionate release.
            To proceed IFP on appeal, Ceron Munoz must present, inter alia, a
   nonfrivolous argument that the district court abused its discretion by denying
   his motion to reconsider its denial of compassionate release. See Jackson v.
   Dall. Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986). An issue is nonfrivolous
   if it is arguable on its merits. Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983).
            Ceron Munoz fails to identify a nonfrivolous basis for the challenging
   the denial of compassionate release. See Ward v. United States, 11 F.4th 354,
   359-62 (5th Cir. 2021); see also Howard, 707 F.2d at 220. Similarly, Ceron
   Munoz fails to show that the district court arguably abused its discretion by
   denying his motion to reconsider that ruling. See United States v. O’Keefe,
   128 F.3d 885, 892 (5th Cir. 1997); Behringer v. Johnson, 75 F.3d 189, 190 (5th
   Cir. 1996); see also Howard, 707 F.2d at 220.
            We DISMISS Ceron Munoz’s appeal as frivolous and DENY the
   motion to proceed IFP on appeal. See Baugh v. Taylor, 117 F.3d 197, 202
   & n.24 (5th Cir. 1997); 5th Cir. R. 42.2.




                                          2